Ryland, J.,
delivered the opinion of the court.
Prom the above statement, the question of most importance in this qase is, did the promise of the defendant to pay the note after its maturity afford evidence of the waiver of presentment and notice ?
This action was on a negotiable note against the endorser. The de-fence relied on was that due diligence had not been used by the holder against the original maker of the note, averting that the maker was am-*402piy solvent at the maturity of the note and for a considerable time after-wards.
The proof shows that the endorser frequently promised to pay the note after it was due. The note was presented to him, and he promised to pay it to the plaintiff’s attorney from time to time, thereby obtaining indulgence on said note ; asking the plaintiff’s attorney not to sue him, he would pay it sooner than it could be obtained by law, and he desired to avoid the costs of suit.
We think these promises made by the endorser to pay this note did away with the necessity of proof of presentment ahd notice.
The principies involved in this case are somewhat similar to those of the case of Dorsey vs. Watson decided at this term of the court, to which 'we refer.
From all appearing on the record in this case, we find nothing warranting an interference with the judgment below. It is, therefore, affirmed.